[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-16654                   MAY 22, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                  D. C. Docket No. 04-80050-CR-DMM

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,
                                  versus

REGINALD B. KNIGHT,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________


                              (May 22, 2006)



Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Reginald Knight appeals his criminal tax convictions for conspiring to

defraud the United States through a false claim for a tax refund and filing a

fraudulent claim for a tax refund, in violation of 18 U.S.C. §§ 286, 287. Knight

asserts the district court erred in instructing the jury that a good-faith belief his

actions were lawful does not have to be objectively reasonable, but the jury may

consider the reasonableness of his belief, along with all the other evidence, in

assessing the defense. The district court did not err, and we affirm.

       “We apply a deferential standard of review to a trial court's jury

instructions.” United States v. Puche, 350 F.3d 1137, 1148 (11th Cir. 2003). We

review jury instructions de novo "to determine whether they misstate the law or

mislead the jury to the prejudice of the objecting party." Brochu v. City of Riviera

Beach, 304 F.3d 1144, 1155 (11th Cir. 2002) (internal quotation marks omitted).

"Under this standard, we will only reverse if we are left with a substantial and

eradicable doubt as to whether the jury was properly guided in its deliberations."

Puche, 350 F.3d at 1148. “When the jury instructions, taken together, accurately

express the law applicable to the case without confusing or prejudicing the jury,

there is no reason for reversal even though isolated clauses may, in fact, be

confusing, technically imperfect, or otherwise subject to criticism.” United States

v. Beasley, 72 F.3d 1518, 1525 (11th Cir. 1996).



                                            2
      In Cheek v. United States, 111 S. Ct. 604 (1991), the Supreme Court stated

the specific intent of willfulness in criminal tax cases “requires the Government to

prove that the law imposed a duty on the defendant, that the defendant knew of this

duty, and that he voluntarily and intentionally violated that duty." Id. at 610. The

Government must also negate any claim by the defendant that he had a good-faith

belief he was not violating any duty imposed by the tax laws. Id. The Supreme

Court rejected the idea a defendant’s good-faith belief must be objectively

reasonable in order to constitute an affirmative defense to a willful violation of a

legal duty. Id. at 611-12. Nevertheless, the Supreme Court noted “the more

unreasonable the asserted beliefs or misunderstandings are, the more likely the jury

will consider them to be nothing more than simple disagreement with known legal

duties imposed by the tax laws and will find that the Government has carried its

burden of proving knowledge.” Id.

      In a case decided soon after Cheek, we stated “[i]t is thus highly probative

for the defense to show that the defendant's belief–whether or not mistaken–was

reasonable; evidence of a belief's reasonableness tends to negate a finding of

willfulness and to support a finding that the defendant's belief was held in good

faith.” United States v. Lankford, 955 F.2d 1545, 1550-51 (11th Cir. 1992). We

have found reversible error in jury instructions viewed as a whole for failing to



                                           3
convey a good-faith defense, including the court’s failure to instruct the jury that a

good-faith belief does not have to be objectively reasonable. United States v.

Morris, 20 F.3d 1111, 1118 (11th Cir. 1994). We clarified, however, that there is

no specific requirement a jury instruction specifically note that a good-faith

defense need not be objectively reasonable. Id.

      The district court did not err in its instruction. First, the court’s instruction

was consistent with the applicable law. The court’s instruction correctly instructs

the jury on the principle from Cheek that a good-faith belief need not be

objectively reasonable. The disputed line instructing the jury that it may consider

the reasonableness of Knight’s belief along with the other evidence is consistent

with the statement in Cheek that “the more unreasonable the asserted beliefs or

misunderstandings are, the more likely the jury will consider them to be nothing

more than simple disagreement with known legal duties imposed by the tax laws

and will find that the Government has carried its burden of proving knowledge.”

Cheek, 111 S. Ct. at 611-12; see also Lankford, 955 F.2d at 1550-51. The

applicable law supports the principle that while a good-faith belief need not be

reasonable, the reasonableness of the belief is probative evidence that may be

considered with the other evidence in the record. The district court included the




                                            4
proposed language from the Government because it expressed this principle to the

jury. Therefore, the court’s instruction is supported by the applicable law.1

       In addition, there is no evidence suggesting these instructions misled the

jury. There is no indication in the record the jury returned any notes or questions

while in deliberation regarding the good-faith defense. Furthermore, the jury did

not return a special verdict revealing any confusion. The court’s instructions were

consistent with the applicable law and did not mislead the jury to the prejudice of

the defendant. We affirm Knight’s convictions.

       AFFIRMED.




       1
          In addition, two circuits have approved similar language for pattern jury instructions.
See Federal Criminal Jury Instructions of the Seventh Circuit, Instruction No. 6.11 (1999) (cited
in 1A Fed. Jury Prac. & Instr. § 19.06 (5th ed.)); United States v. Pensyl, 387 F.3d 456, 459, n.1
(6th Cir. 2004) (cited in 2B Fed. Jury Prac. & Instr. § 67.25 (5th ed.)).

                                                 5